DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I comprising the polyamide, oxide nanoparticles and silicon oil species in the reply filed on May 12, 2022 is acknowledged.
Claims 9 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 12, 2022.
Claim Rejections - 35 USC § 112
Claims 1-8 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear whether the composition comprises thermoplastic polymer particles and emulsion stabilizer particles, wherein the latter particles are “associated with an outer surface” of the former particles.  As presently recited, it is unclear whether both components are in particle form.
	In claims 1 and 14, it is unclear whether the recited circularity is defining only the thermoplastic polymer particles, as opposed to the emulsion stabilizer particles.
	In claims 2 and 13, it is unclear what is meant by “nanoparticles”.
	In claims 3 and 14, it is unclear whether it is the thermoplastic polymer particles or the emulsion stabilizer particles that “have a void’.
	In claim 4, it is unclear how the carrier fluid distinguishes over the emulsion stabilizer.
	In claim 6, it is unclear how particles having an elongated structure define the essentially circular particles having the recited circularity per claim 1.
	In claim 8, it is unclear what is meant by “grafted” defining the thermoplastic polyolefins.
	In claim 8, it is unclear what is meant by “functionalized”.  For example, it is unclear how the functionality of the “functionalized” (meth)acrylic acid polymers distinguishes over the acid functionality already present therein.
In claim 8, the term "type” renders the claim indefinite because the claim includes core-shell polymers not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
In claim 11, it is unclear how the diameter span is determined.
In claim 13, there is no express antecedent basis for “the nanoparticles”.
In claim 14, it is unclear whether the composition comprises thermoplastic polymer particles and emulsion stabilizer particles, wherein the latter particles are “embedded in an outer surface” of the former particles.  As presently recited, it is unclear whether both components are in particle form.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 11 and 12 are rejected under 35 U.S.C. 102(a1) and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2018/0044484 (Kalyanaraman).
Kalyanaraman discloses an aqueous slurry including thermoplastic polymer particles with a sphericity of 0.85 to 1 or 0.90 to 0.99 (meets Applicants’ particles and circularity thereof) prepared by a method comprising adding an emulsion containing a solution of a thermoplastic polymer (meets Applicants’ thermoplastic polymer) in an organic solvent, water and a surfactant (meets Applicants emulsion stabilizer surfactant per [0128]) to water and evaporating the organic solvent (e.g., abstract, [0025-0028], [0035], [0037], [0039], examples, claims). 
As to claim 1, inasmuch as Kalyanaraman’s thermoplastic polymer particles are obtained by mixing the same thermoplastic polymer and surfactant emulsion stabilizer components, it is reasonably believed that the surfactant is inherently “associated with an outer surface of the particles” because the properties are intrinsically linked to the chemical identity and formulation of a composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112).
The onus is shifted to applicants to establish that the presently claimed product is not 

the same as or obvious from that set forth by Kalyanaraman.  Moreover, Kalyanaraman further discloses coating the polymer particles with a flow promoter such as metal oxides (also meets Applicants’ emulsion stabilizer) ([0037], [0089]).
	As to claim 8, Kalyanaraman discloses similar thermoplastic polymers [0039]. 
	As to claim 11, Kalyanaraman discloses a similar particle size distribution (Figures 2-5).
As to claim 12, inasmuch as Kalyanaraman’s particles meet the claimed composition in terms of the types of materials added and sphericity, it is reasonably believed that they would inherently possess the same flowability properties because the properties are intrinsically linked to the chemical identity and formulation of a composition.
	Kalyanaraman anticipates the above-rejected claims in that it is reasonably believed that the surfactant meets the presently claimed emulsion stabilizer association. In the alternative, it would have been obvious to one having ordinary skill in the art to coat the thermoplastic polymer particles with metal oxide nanoparticles as a flow promoter ([0037], [0089]).
Claims 1, 3, 7, 8, 11, 12 and 14 are rejected under 35 U.S.C. 102(a1) and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2011/0293918 (Lucas).
Lucas discloses a thermoplastic polymer powder comprising thermoplastic polymer particles (meets Applicants’ thermoplastic polymer particles) coated by a compound A (meets Applicants’ polymer emulsion stabilizer “associated with an outer surface of the particles”), wherein the particles preferably have a sphericity of between 0.9 and 1 (meets Applicants’ circularity) (e.g., abstract, [0006-0015], [0033], [0038], [0080], [0092], [0099], examples, claims).  Compound A “remains present on the surface of the thermoplastic polymer particles” [0092].
As to claim 1, inasmuch as Lucas’ exemplified particles meet the claimed composition in terms of the types of materials added and sphericity and are coated by the compound A, it is reasonably believed that they would inherently possess the same properties because the properties are intrinsically linked to the chemical identity and formulation of a composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112). The onus is shifted to applicants to establish that the presently claimed product is not the same as or obvious from that set forth by Lucas.
	As to claim 3, Lucas’ particles have intraparticle porosity [0009] (meets Applicants’ particle voids).  
	As to claim 7, inasmuch as the thermoplastic polymer particles are dispersed in the compound A, it would be expected that at least 25% of the particle surface would be coated by the compound A.
	As to claim 8, Lucas discloses similar thermoplastic polymers such as polyamides ([0033], examples).
	As to claim 11, Lucas’ particles have a particle size distribution (D90-D10)/D50 of between 0.85 and 1.2 [0007].
	As to claim 12, inasmuch as Lucas’ exemplified particles meet the claimed composition in terms of the types of materials added and sphericity and are coated by the compound A, it is reasonably believed that they would inherently possess the same flowability properties because the properties are intrinsically linked to the chemical identity and formulation of a composition.
As to claim 14, it would be expected that at least some of Lucas’ compound A (meets Applicants’ emulsion stabilizer) would be embedded in the particle pores.
Lucas anticipates the above-rejected claims in that it is reasonably believed that the compound A coating meets the presently claimed emulsion stabilizer association. In the alternative, it would have been obvious to one having ordinary skill in the art to coat the thermoplastic polymer particles with compound A, metal oxide or silica flow promoter [0100-0102].
	 Claim Rejections - 35 USC § 103
Claims 2, 6, 7, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0044484 (Kalyanaraman) described hereinabove.
As to claim 2, at least for Kalyanaraman’s embodiments wherein the polymer particles have a nano-sized Dv100 (e.g., 0.01 µm [0034]), it would have been obvious to one having ordinary skill in the art to use a nano-sized surfactant or flow promoter (meets Applicants’ nanoparticles) in the interest of producing ultra-fine uniform polymer particles with the reasonable expectation of success.
As to claim 6, it is within Kalyanaraman’s disclosure, and obvious to one having ordinary skill in the art, to also include polymer particles having a lower sphericity, e.g., 0.85 [0035], implicitly suggesting elongated structures.
As to claim 7, it would have been obvious to one having ordinary skill in the art to coat the majority of Kalyanaraman’s spherical particles surface area, e.g., at least 25%, with surfactant or flow promoter in the interest of enhancing the particle flowability.
As to claim 10, Kalyanaraman discloses various spherical particles having a Dv100 between 75.8 to 86.3 µm (Table 1).  It would have been obvious to one having ordinary skill in the art to use particles meeting the presently claimed D10˂D50˂D90. Discovering the optimum or workable particle size distributions within the disclosure of the prior art does not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233.
As to claim 13, for Kalyanaraman’s embodiments wherein the polymer particles have a nano-sized Dv100 (e.g., 0.01 µm [0034]), it would have been obvious to one having ordinary skill in the art to use a nano-sized oxide flow promoter (meets Applicants’ nanoparticles) in the interest of producing ultra-fine uniform polymer particles with the reasonable expectation of success.
Claims 2, 4-6, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0293918 (Lucas) described hereinabove.
As to claim 2, it would have been obvious to one having ordinary skill in the art to use a nano-sized particulate compound A [0026] or flow promoter (meets Applicants’ nanoparticles) in the interest of producing ultra-fine uniform polymer particles with the reasonable expectation of success.
As to claim 4, it would be expected that at least some of Lucas’ compound A (simultaneously meets Applicants’ emulsion stabilizer and carrier fluid) would be embedded in the pores.  The compound A can be added in molten form [0026] and, as such, it would have been obvious to one having ordinary skill in the art to determine the appropriate viscosity thereof (inclusive of that presently claimed) to obtain the desired continuous phase.  Moreover, Lucas discloses the use of a liquid which is a non-solvent for the thermoplastic polymer (implicitly suggests any fluid inclusive of those having the presently claimed viscosity) [0032].
	As to claim 5, Lucas discloses Pluronic compound A containing polyethylene oxide blocks (meets Applicants’ polyethylene glycols carrier fluid).
As to claim 6, it is within Lucas’ disclosure, and obvious to one having ordinary skill in the art, to also contain polymer particles having a lower sphericity, e.g., 0.8 [0099], implicitly suggesting elongated structures.
As to claim 10, Lucas discloses various spherical particles having a D50 of between 20 and 100 µm and a particle size distribution (D90-D10)/D50 of between 0.85 and 1.2 [0007].   It would have been obvious to one having ordinary skill in the art to use particles meeting the presently claimed D10˂D50˂D90. Discovering the optimum or workable particle size distributions within the disclosure of the prior art does not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233.
As to claim 13, it would have been obvious to one having ordinary skill in the art to use a nano-sized compound A or oxide flow promoter (meets Applicants’ nanoparticles) in the interest of producing ultra-fine uniform polymer particles with the reasonable expectation of success.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-8 and 10-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-18 and 20 of copending Application No. 16/946,630 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are drawn to a composition comprising particles containing a polyamide having an optical absorber in the backbone (meets presently claimed thermoplastic polymer) and an emulsion stabilizer associated with an outer surface of the particles (meets presently claimed emulsion stabilizer), wherein the particles have a circularity of about 0.90 to about 1.0 (meets presently claimed circularity).  As presently recited, the thermoplastic polymer reads on the copending polyamide having an optical absorber in the backbone. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-8 and 10-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 17/484,038 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are drawn to the production of particles comprising a thermoplastic polymer (meets presently claimed thermoplastic polymer), a nucleating agent (not precluded from present claims), a carrier fluid (meets presently claimed carrier fluid) and an emulsion stabilizer (meets presently claimed emulsion stabilizer), wherein the particles have a circularity of about 0.90 to about 1.0 (meets presently claimed circularity).  It would be expected that the emulsion stabilizer would be “associated” with the thermoplastic polymer. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-8 and 10-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 20 of copending Application No. 17/512,364 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are drawn to the production of particles comprising a thermoplastic polymer (meets presently claimed thermoplastic polymer), a lignin (not precluded from present claims), a carrier fluid (meets presently claimed carrier fluid) and an emulsion stabilizer (meets presently claimed emulsion stabilizer), wherein the particles have a circularity of about 0.90 to about 1.0 (meets presently claimed circularity).  It would be expected that the emulsion stabilizer would be “associated” with the thermoplastic polymer. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765